department of the treasury internal_revenue_service washington d c number info release date date uil the honorable mitch mcconnell 361-a russell senate office building washington dc attention dear senator mcconnell this letter is in response to your inquiry constituent for calculating self-employment taxes which allows an individual to report dollar_figure of earnings for the year writes about the nonfarm_optional_method on behalf of your states that an individual must earn dollar_figure for each quarter of coverage for social_security_benefit purposes he notes that for the year a taxpayer utilizing the nonfarm_optional_method and reporting dollar_figure will earn only two quarters of coverage significance of the dollar_figure amount i am providing you with the following general information in response to asks about the purpose of the nonfarm_optional_method and the questions first question what is the purpose of allowing a taxpayer to use the nonfarm_optional_method of calculating self-employment taxes in general a self-employed_person pays social_security_tax on and receives social_security credit for the actual amount of his net_earnings as explained in internal_revenue_service publication self-employment_tax the nonfarm_optional_method permits a taxpayer whose net profit for the year is small or who has a loss to continue paying social_security_tax and thus to receive social_security coverage under the internal_revenue_code the code a taxpayer using this optional method may report dollar_figure of net_earnings for the year and that amount will be credited to his earnings record for social_security purposes no provision of the code requires that reported earnings under the optional method correspond with the amount necessary to earn four quarters of coverage for social_security_benefit purposes second question what is the significance of the dollar_figure amount that is used we reviewed the legislative_history of the optional method and cannot find any explanation of how the dollar_figure amount was determined how an individual earns credits for social_security_benefit purposes is within the jurisdiction of the social_security administration however enclosed is some material taken from the social_security administration’s website relating to how an individual earns credit for social_security_benefits and the application of the optional method for self-employed individuals this letter will be available for public inspection after names addresses and other identifying information has been deleted as appropriate under the freedom_of_information_act i hope this information will be helpful if we can be of further assistance in this matter please contact me at or dan boeskin id at sincerely mary oppenheimer assistant chief_counsel tax-exempt and governmental entities enclosures
